 In the Matter of THE STERLINGCOMPANYandINTERNATIONAL LADIESGARMENT WORKERS UNION5 LOCALNo. 328,AFFILIATED WITH THEAFLCase No.R-5134.Decided April 23,1943tMr. Paul Y. Davis,of Indianapolis,Ind., for the Company.Messrs.Kenesaw M. LandisandRobert T. Miller,both of Logans-port, Ind., for the Union.,Mr. Joseph A. Noel,of Kokomo, Ind., for the Association.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Ladies Garment WorkersUnion, Local No. 328, affiliated with the A. F. of L., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Sterling Company,Kokomo, Indiana, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due notice;before Robert D. Malarney, Trial Examiner.Said hearing was heldat Kokomo, Indiana, on April 7, 1943. The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the hearing, the Square Deal Associa-tion, herein called the Association, made a motion to intervene, whichnotion was denied by the Trial Examiner.We are of the opinion thatthe Association made a sufficient showing, of representation for thepurposes of intervention,' and accordingly we shall reverse this rulingand we shall permit the Association to appear upon the ballot in the,election ordered herein.With the exception of the above, the TrialExaminer's ruling made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board makes the following :1 See footnote2, Infra.49 N. L R.B., No. S.50 THE, S'TERIJING COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY51Reliance Manufacturing Company, an Illinois corporation with itsprincipal office in Chicago, operates 16 plants for the manufacture ofclothing.Among these is included a plant located at Kokomo,Indiana, known as the plant of The Sterling Company, with whichwe are concerned herein.The Company is normally engaged in themanufacture of ladies' dresses, but at the present time approximately45' percent of,its products consists of field jackets and hospital gar-ments for the United States Army, and the remainder of its presentproduction is ladies' work clothes and dresses.All of the raw ma-terials used by the Company during the past year were shipped to itfrom points outside the State of Indiana.During the same periodat least 85 percent of its production was shipped to points outside theState of Indiana.The dollar volume of sales of the plant during thepast year was approximately $1,750,000.The Company admits thatit is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDInternational Ladies Garment Workers Union, Local No., 328, is alabor -organization affiliated with the American Federation of Labor,admitting to membership employees of the Company:Square Deal Association is an unaffiliated labor organization, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize any labor organization withoutcertification by the Board.Statements of the Field Examiner and the Trial Examiner indicatethat the Union and the Association each represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.2 The Field Examiner reported that the Union submitted 3S7 application cards bearingapparently genuine original signatures,of which 152 contain names appealing on theCompany's pay roll of January 19, 1943This pay roll contained 403 names.The TrialExaminer reported that the Union submitted at the hearing 15 additional applicationcards containing apparently genuine original signatures,of which 14 contained the namesof persons appearing upon the Company's pay roll ofMarch26, 1943The Trial'Examinerfurther reported that the Association submitted petitions containing 75 apparentlygenuine original signatures,of which 68 are the names of persons appearing upon theCompany's pay roll of March 26, 1943.531647-43-vol. 49-5-d 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE-APPROPRIATE U ITThe, Company and the-Union agree that all production employees ofthe Company, including watchmen, janitors, and firemen, should beincluded within the appropriate unit, and that the matron, the first-,aid girl, and supervisory and clerical employees should be excluded.The Union, in addition, seeks to include within the unit a group ofthree mechanics whom the Cbmpany'would exclude.The record indi-cates that the mechanics keep the machines used by the productionworkers in good repair.They are paid on a salary basis whereas the'production employees are paid on an hourly or piece-work basis, andtheir incentive pay is computed on a different basis.While the me-chanics are not supervised by the-same officials as production employeesand in general are not affected by seasonal fluctuations in employment,it is'clearthat their work is closely related to that of the productionemployees.The Union accepts the mechanics for membership.Fur-thermore, we have heretofore included mechanics in a production andmaintenance unit in a previous proceeding involving another plantbelonging to the Reliance Manufacturing Company, the owner of theplant in the instant 'case.3We shall include the mechanics withinthe unit.In accordance with the above, we find that all production employeesof the Company, including watchmen, janitors, firemen, and me-chanics, but excluding the matron, the first-aid girl and supervisoryand clerical employees, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall'direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-' tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-'tives for the purposes of collective bargaining with The Sterling Corn-' 331atter of Rehanee Manufacturing CompanyandUnited Garment Workers of Anverwa,Loea No 215, 47 NL R B 451 THE STERLING AGOI\ PANY53parry, Kokomo, Indiana, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 10,.of said Rules,and Regulations, among the employees in the unitfound appropriate in Section IV, -above, who were employed duringthe pay-roll period -immediately preceding the date of this Direction,including such employees who did not work, during said pay-roll.periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who have sincequit or been discharged for cause, to determine whether they desireto be represented by International Ladies Garment Workers Union,Local No. 328, affiliated with the American Federation of Labor, orby the Square Deal Association, for the purposes of collective bargain-ing, or by neither.